Citation Nr: 9919481	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  96-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien


INTRODUCTION

The veteran had active service from November 1965 to 
September 1969.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Veterans Appeals (Court) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

By rating decision dated in January 1998, service connection 
for peripheral neuropathy as a result of exposure to 
herbicides was denied.  By rating decision dated in April 
1998, entitlement to individual unemployability by reason of 
service-connected disabilities was denied.  Also denied was 
service connection for bilateral tinea pedis and for a left 
knee disability.  It was also determined that the veteran had 
not submitted new and material evidence sufficient to reopen 
a claim for hearing loss of the right ear, a right knee 
disability, or a disability manifested by loss of strength of 
the left hand.  

The undersigned notes that with regard to the claim of 
entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities, 
that matter was discussed by the veteran and his 
representative at a hearing before a hearing officer at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, in June 1997.  It was acknowledged by the 
veteran's accredited representative that the issue had not 
been developed, but testimony was taken with regard to the 
matter.  When the veteran was informed of the April 1998 
rating decision later that month, he was told that should he 
think the decision to be wrong on any issue, he should write 
and tell the RO why.  No response has been received from the 
veteran or his representative with regard to these issues.  
Accordingly, they are not for consideration by Board at this 
time.  Shockley v. West, 11 Vet. App. 208 (1998).  

The undersigned also notes that in the March 1998 
supplemental statement of the case pertaining to the issues 
listed on the title page of the decision, it was noted that 
the claim for a rating in excess of 30 percent for the 
veteran's PTSD was not discussed at the personal hearing.  It 
is not clear why the matter was not discussed, but the issue 
still is open.  There has been no withdrawal of the issue in 
writing by the veteran.  38 C.F.R. § 20.204 (1998).

With regard to the Meniere's disease, at the time of an 
August 1997 audiologic examination, it was indicated that 
hearing loss in the left ear was "most likely" due to 
acoustic trauma experienced in Vietnam.  It was stated the 
loss had become worse since the prior evaluation and "may be 
related to the Meniere's syndrome."  The veteran was accorded 
an audio-ear disease examination by VA in September 1997 and 
the examiner opined that the left ear hearing loss was 
"definitely secondary to acoustic trauma experienced in 
Vietnam."  

The examiner added that since the hearing loss had become 
worse, it "may be related to Meniere's syndrome also."  The 
impression was "acoustic trauma, left, with secondary 
Meniere's disease which might have been aggravated by the 
acoustic trauma."  A review of the record shows that service 
connection is in effect for hearing loss of the left ear and 
a noncompensable evaluation is in effect.  

Service connection is not in effect for any other disability 
involving the veteran's ears.  The aforementioned examination 
seemed to result in impressions that the Meniere's syndrome 
was responsible for the hearing loss rather than the other 
way around.  The Board believes that clarification is in 
order.  

With regard to the claim for a rating in excess of 30 percent 
for PTSD, the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, was changed with regard to mental disorders 
effective January 7, 1996.  Because the veteran's claim for 
an increased rating was filed before the regulatory change 
occurred, he is entitled to application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Thus, the appellant's PTSD must be evaluated under both the 
old and the new rating criteria to determine which version is 
more favorable to him.  The veteran's psychiatric disability 
has been evaluated by the RO under the new rating criteria.  
It could be a denial of due process for the Board to do so in 
the first instance.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Additionally, the veteran has not been accorded a rating 
examination for psychiatric purposes by VA since 1995.  The 
report of that examination did not include a score on the 
Global Assessment of Functioning Scale and the examiner did 
not express an opinion as to the impact of the veteran's 
service-connected PTSD on his ability to function from either 
an industrial or a social standpoint.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
inpatient and outpatient, VA and non-VA, 
who have treated him for psychiatric 
symptomatology since 1995 or for hearing 
difficulties since 1997.  

After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources whose records have not 
previously been secured.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment records and associate them with 
the claims file.

2.  The veteran should be afforded a 
comprehensive VA examination by an 
appropriate specialist, to determine the 
nature and etiology of any Meniere's 
disease.  The claims file and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotate din 
this regard.  Any further indicated 
special studies should be conducted and 
the reports thereof should be attached to 
the examination report.  The veteran's 
history, current complaints, and 
examination findings must be reported in 
detail by the examiner.  The examiner 
should specifically state whether the 
veteran currently has Meniere's disease 
and, if not, whether, based on a review 
of the record, it appears that he ever 
had Meniere's disease.  The etiology of 
the Meniere's disease, if diagnosed, 
should be clearly identified.  After 
review of the narrative portion of this 
REMAND in the claims folder, including 
the service medical records, the examiner 
should comment as to whether any 
Meniere's disease found is as likely as 
not related to service or to the service-
connected hearing loss.  The examiner 
should provide a comprehensive report, 
which addresses the aforementioned and 
provides a rationale for any conclusions 
reached. 

3.  The appellant should also be afforded 
a VA psychiatric examination to determine 
the nature and severity of his PTSD.  The 
claims folder, copies of the previous and 
amended criteria for rating mental 
disorder, and a separate copy of this 
remand must be made available to and 
reviewed by the examine prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  
Any further indicated special studies 
should be conducted and all findings 
should be reported in detail.  

If there are other psychiatric disorders 
diagnosed in addition to PTSD, the 
examiner should reconcile the diagnoses 
and specify which symptoms are associated 
with each of the disorders.  If certain 
symptomatology cannot be disassociated 
from one disorder or the other, this 
should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder(s).  
During the course of the examination, the 
examiner should address the previous and 
amended criteria for rating psychiatric 
disabilities.  

The examiner is requested to assign a 
numerical score under the Global 
Assessment of Functioning Scale provided 
in the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) only as it 
relates to the appellant's service-
connected PTSD.  

The examiner should provide an opinion as 
to whether the veteran's limitations of 
social and industrial functioning are due 
to PTSD or to other nonservice-related 
conditions and quantify the extent of 
disability attributable to the service-
connected PTSD as opposed to any other 
nonservice-connected psychiatric 
disorder.  If alcoholism is diagnosed, 
the examiner should provide a specific 
opinion as to whether or not the 
veteran's history of substance abuse is 
part and parcel of his PTSD.  

If the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  

The examiner should express an opinion as 
to the impact of the PTSD on the 
veteran's ability to obtain and retain 
substantially gainful employment, and 
specifically state whether PTSD has 
rendered the veteran unemployable.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for Meniere's disease, 
and an increased evaluation for PTSD with 
consideration of the previous and amended 
criteria with application of those 
criteria more favorable to the veteran.


If the benefits sought on appeal are not granted to the 
veteran's satisfaction, a supplemental statement of the case, 
to include the revised rating criteria for PTSD, should be 
issued to the appellant and his representative.  A reasonable 
opportunity for a response should be afforded.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this action, the 
Board intimates no opinion as to any final outcome warranted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998)



